Citation Nr: 1146124	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from March 1975 to March 1995, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that declined to reopen a claim of service connection for a groin rash on the basis that no new and material evidence had been submitted.  

In a decision dated in June 2009, the Board reopened the claim and remanded the issue for additional development.  The claim was also remanded in December 2010.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran's complaint of an intermittent pruritic groin rash has been diagnosed as intertrigo, and the preponderance of the evidence shows that this condition is not related to military service.


CONCLUSION OF LAW

Intertrigo was not incurred in or aggravated by service, to include as a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in June 2005.  The Veteran was not provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  However, because the claim has been denied, no rating or effective date will be assigned with respect to this claimed condition, and there will be no prejudice to the Veteran for the failure to notify.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA, and private treatment records have been obtained and he has been provided with VA examinations.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Also, the Veteran has declined the opportunity to have a hearing in connection with his claim.  Finally, this case was remanded by the Board in June 2009 and December 2010 for additional development that consisted of VA examinations with nexus opinions.  There has been substantial, if not full, compliance with the Board's prior remands.  VA has satisfied its duties to notify and assist the Veteran and any errors committed were not harmful to the essential fairness of the proceedings.  As such, he will not be prejudiced by a decision on the merits of his claim.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

Medically unexplained chronic multi-symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi- symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, presumptive service connection is warranted for brucellosis; campylobacter jejuni; coxiella burnetii (Q fever); malaria; mycobacterium tuberculosis; nontyphoid salmonella; shigella; visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.317(c)(2)).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

The Veteran asserts that he has a skin disorder that is related to his military service.  Service treatment records show no complaints of pruritis affecting the groin region.  There also is no report of a groin rash.  The records are completely negative for findings of intertrigo, tinea cruris, or other recurrent or chronic skin disturbance affecting the Veteran's groin area.  A November 1985 note shows the Veteran complained of sores on his penis that had been present a few days along with linear cut-like lesions at the proximal glans and distal shaft.  The clinical assessment was that the lesions were probably secondary to infected dry skin excoriations.  There is no record of follow-up treatment or further complaints and an annual examination in September 1986 was negative for pertinent complaints or findings.  A flying status examination report dated in June 1993 shows no skin abnormalities other than characteristic acne scars on the face and chest.  The Veteran denied having skin diseases or venereal disease on his Report of Medical History.  He also denied having skin diseases or venereal disease on a February 1994 Report of Medical History provided in conjunction with an annual examination.  There is no report of a separation physical examination.

During a VA examination of his feet in January 2001, the Veteran reported that he had noticed itching around his genital region since 1995.  He stated that he went to see a doctor five times and was later referred to a dermatologist.  He stated that the doctor was unable to determine what the condition was and he was just given a cream and pills.  The examiner evaluated the Veteran's genital area and diagnosed itching genitals.  The examiner did not indicate whether these symptoms were etiologically related to service.  As a result, the Board remanded the claim to obtain such an opinion.

Private treatment records dated in March 1997 reflect that the Veteran sought treatment in a family practice clinic with a complaint of an itchy red rash in the groin area that had been present for one month.  The Veteran reported that he had been applying over the counter jock itch medication.  The assessment was erythrasma versus resistant Candida.  He was referred to dermatology, which diagnosed Candida versus erythrasma versus other.  Additional medical records dated between 1997 and 1999 reflect intermittent treatment for symptoms associated with persistent groin itch with various non-specific clinical assessments that included probable eczema or allergic rash, scrotal/groin pruritis, and inguinal pruritis.  

VA treatment records dated from 2004 show intermittent complaints of intermittent itching in the groin area.  A December 2004 clinical note shows the Veteran reported a history of severe itching and bumps in the testicle area beginning in 1994 and intermittently since then.  The assessment was history of dermatitis.  Throughout 2005 VA dermatology notes show assessments of initial prominent tinea cruris, perineal intertrigo, and mechanical intertrigo.  An August 2006 dermatology note indicates that there were no signs of active tinea.

In a February 2006 statement, the Veteran reported that he had a groin itch for the past 12 to 14 years.  He denied the presence of any groin rash.

Additional VA records show intermittent treatment for groin itch up through 2009.  Of note is a June 2009 treatment note reflects that the Veteran presented for treatment of a groin rash.  The Veteran reported that he had itching in the groin on the same spot for over 15 years, but had never before experienced a rash.  The clinical assessment for the groin rash was tinea cruris, acute.

The Veteran underwent a VA skin disease examination in November 2009.  He reported the onset of his groin itch was in 1993 or 1994.  He stated that he was treated by a military doctor and was then referred to a civilian doctor.  Following a physical examination, the examiner concluded that as there was no skin lesion or rash exhibited on examination, an opinion as to etiology could not be rendered without resorting to mere speculation.

The Veteran was afforded a new VA examination in June 2011, where he reported that his intermittent, but persistent symptoms of irritation and itching in the groin had been present since 1997 following retirement from service.  After a physical examination, the examiner (a dermatologist) stated that based on the Veteran's reported history and the examination findings, the diagnosis was intertrigo.  The examiner explained that the condition is mechanical in nature and is primarily due to friction and sweating of the area.  He stated that the condition occurred in the inguinal/groin area due simply to the anatomic structure resulting in the skin folds rubbing together.  The examiner stated that there are no findings that the Veteran has concomitant fungal or other infectious processes underway.  Further, there was no mention of this problem upon his review of the service treatment records.  Based on these findings, the examiner stated that there was no evidence to support (i.e. it is less likely than not) that the intertrigo was related to military service.

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against this claim.  Inasmuch as the Veteran's service records show that he served in Southwest Asia, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  However, the record does not present a sound medical basis for concluding that his claimed skin disorder is a manifestation of an undiagnosed illness or qualifying chronic disability associated with his Persian Gulf War service.  The Veteran's skin disorder is currently attributed to a known diagnosed illness- intertrigo.  Intertrigo is not among the recognized medically unexplained multi-system illnesses.  Accordingly, the claimed disability is not a "qualifying chronic disability" and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.

Turning to the elements necessary to establish service connection on a direct basis, the element of a current disability (intertrigo) is indisputably established.  The preponderance of the evidence, however, shows that intertrigo did not manifest during active service and is not etiologically related to service.  As indicated, the service records do not reflect complaints or treatment for persistent, recurrent itching in the groin area or any groin rash.  There also is no diagnosis of intertrigo (or tinea cruris) in service.  Finally, there is no medical opinion linking the currently diagnosed intertrigo to service.  The June 2011 VA examiner opined that, based on his review of the service records; the Veteran's subjective report of onset of pertinent symptoms; and the nature of intertrigo- this condition did not have its onset in service and is not otherwise related to service.  This opinion is probative as the examiner carefully reviewed the pertinent documented and self-reported medical history of the Veteran, conducted a physical examination, and provided a clear opinion with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no other medical opinions to the contrary.

Although the Veteran reports the onset of itching in his groin area was in service and the symptoms have continued since that time, he reports the onset of the rash in his groin was subsequent to service.  Further, the service records show no complaint of recurrent itching in the groin (or any groin rash).  Also, the Veteran has provided conflicting testimony as to the onset of his symptoms.  For instance, during his initial course of treatment in March 1997, he indicated the symptoms had been present for only a month.  However, at the January 2001 VA examination, he reported the symptoms began in 1995.  At the November 2009 VA examination, he reported that his symptoms began in either 1993 or 1994.  At the June 2011 VA examination, he reported the initial onset of symptoms was in 1997.  Due to the inconsistencies in the Veteran's statements, the Board finds that his statements regarding the onset and continuity of the recurrent groin pruritis, which is currently diagnosed as intertrigo, are not probative.  In light of the evidence, the Board finds that continuity of symptoms has not been established, either through the objective evidence or through lay statements offered in support of the claim.  Thus, the Veteran's lay contention as to the etiology of his current skin disorder is outweighed by the more probative VA medical opinion that was provided in June 2011.  There is no other credible, competent evidence of a nexus between any current skin disorder and service.  

In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the claim is denied. 


ORDER

Service connection for a skin disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


